Citation Nr: 1231110	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability productive of astasia. 

2.  Entitlement to service connection for residuals of ecchymosis of the left deltoid muscle. 

3.  Entitlement to service connection for neurological impairment of the left lower extremity.   

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for neurological impairment of the left upper extremity.     

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1966 to February 1979.  The record also showed subsequent periods of active and inactive duty training as well as a period of active duty from September 1997, to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1999, July 2002, and April 2004 decisions by the RO which in part, granted service connection for a cognitive disorder, rated as 30 percent disabling, and denied service connection for the remaining issues currently on appeal. 

In October 2008, a hearing was held at the RO before the undersigned member of the Board.  A copy of the hearing transcript is of record and has been reviewed.

In October 2009, the Board granted service connection for major depressive and obsessive compulsive disorders, as well as a chronic headache disorder; and dismissed per the Veteran's request the appeal of the service connection claims for a left eye disability, left kidney disability, lumbar spine disability, as well as entitlement to special monthly compensation for loss of a creative organ and for aid and attendance.  In that decision, the Board also remanded the issues of entitlement to service connection for astasia, residuals of ecchymosis of the left deltoid, bilateral peripheral neuropathy of the upper and lower extremities, bilateral shoulder disabilities, right ulnar nerve lesion, disabilities of the cervical, thoracic and lumbosacral spine, an increased rating for cognitive disorder, and entitlement to a TDIU.

In an August 2011 rating decision, the RO granted service connection for:  thoracic and lumbar spine degenerative disc disease, assigning a 40 percent rating, effective May 20, 1998; left shoulder impingement syndrome, assigning a 10 percent rating, effective June 10, 2011; right ulnar nerve neuropathy, assigning a 10 percent rating, effective May 20, 1998; right lower extremity radiculopathy, assigning a 10 percent rating, effective May 20, 1998 and cervical disc degeneration with radiculopathy assigning a 10 percent rating, effective May 20, 1998, and a 20 percent rating, effective June 10, 2011.  These awards represent complete grants of the benefits sought with respect to the Veteran's service connection claims for thoracic spine disability, lumbar spine disability, left shoulder impingement, right ulnar nerve neuropathy, radiculopathy of the right lower extremity; and cervical spine disability with associated radiculopathy, and as such, are no longer in appellate status.

The issues of entitlement to service connection for a neurological impairment of the left lower extremity, right shoulder disability, neurological impairment of the left upper extremity, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained multiple injuries as a result of a motor vehicle accident (MVA) in September 1997, during a period of active duty.  

2.  There is no competent medical evidence showing that the Veteran currently has a disability productive of astasia that is related to service.

3.  There is no competent medical evidence showing that the Veteran currently has any residuals of ecchymosis of the left deltoid muscle that are related to service.


CONCLUSIONS OF LAW

1.  A disability productive of astasia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  Residuals of ecchymosis of the left deltoid muscle were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran's initial claim was received by VA in 1998, prior to the enactment of VCAA.  At that time, the Veteran was provided with appropriate notice concerning VA's duty to assist him in the development of his claims of service connection for the disabilities currently on appeal, and of what evidence or information the Veteran was responsible to provide.  Further, in subsequent letters dated in February 2003, May 2004, June 2006, November 2009, and June 2011, the Veteran was provided adequate notice in accordance with the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claims were readjudicated, and supplemental statements of the case (SSOC) were promulgated in March 2008, May 2008, and August 2011.  Notably, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

The Veteran was notified of the evidence that was needed to substantiate his service connection claims and TDIU claim, what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was ultimately his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claims file contains the Veteran's service treatment records, VA and private medical records, records from the Social Security Administration, and records pertaining to the Veteran's Workers Compensation claims concerning June 1997 and November 1999 work accidents.  The Veteran has been examined by VA on multiple occasions during the pendency of this appeal and has testified at a hearing at the RO before the undersigned Veterans Law Judge in October 2008.  38 C.F.R. § 3.159(c) (4).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims file and medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues addressed in this appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435   (2006) (finding that even though the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the appellant, the evidence established that the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696   (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

The record does not contain any pertinent complaints, treatment, and/or diagnoses in the Veteran's service treatment records covering his active service from June 1966 to February 1979.  

The evidence shows further that the Veteran was involved in an automobile accident on September 14, 1997, at which time he sustained multiple injuries, including injury to his head, neck, and back.    

A report dated September 15, 1997, indicates that the Veteran had linear ecchymosis just beneath the lateral aspect of the left deltoid muscle at its insertion to the humerus, which was slightly tender to palpation.  

In October 1997, the Veteran underwent a neurology consultation.  In particular, he had complaints of pain and numbness in his extremities (and back).  The examiner however found no objective deficits as he had normal strength, reflexes, and sensation in all four extremities.  There was also no evidence of paravertebral spasm.

In February 1998, the Veteran filed service connection claims for the claimed disabilities on appeal here.

According to a February 1998 VA electrodiagnostic examination report shows, in pertinent part, findings of borderline latency on the left; ulnar sensory latency; electromyography (EMG) was essentially negative on the left lower extremity and left hand.  It was noted that the finding on the ulnar nerve could represent early neuropathy.

The Veteran was afforded a March 1999 VA neurological examination to evaluate any neurological deficits following the September 1997 MVA.  The examiner stated that there was evidence of bilateral ulnar nerve compressive neuropathy and stated that it was possible that such neuropathy was an entrapment unrelated to his MVA although it was noted that he did have surgery on the right and clinically his signs were worse on the right.  The examiner indicated that there was no evidence of left sided radiculopathy and he found no atrophy on examination of the right hand.  

VA examination reports dated in December 2003 and January 2004 did not offer any clear assessment of the Veteran's current disabilities.

Additionally, the evidence of record shows that the Veteran sustained a back injury at work in November 1999, and that he filed a claim for Workers Compensation at that time.  

Pursuant to the 2009 Board's remand, the Veteran underwent VA examinations in June 2011 to determine the current nature and etiology of his claimed disabilities.  In pertinent part, the examiner opined that the Veteran did not have astasia or any residuals of ecchymosis in the left deltoid muscle.  The examiner also determined that the Veteran did not have neurological impairment in his left upper or lower extremities prior to his September 1997 MVA, and opined that the current left ulnar neuropathy and radiculopathy in the left lower extremity were not related to the MVA.  

III.  Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.   See 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2011).

ACDUTRA includes full time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 (2011).

The advantages of certain evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. At 470-71 (1995). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111(West 2002).  Thus, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b)(2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran maintains that his claimed disabilities are related to his in-service September 1997 MVA.  The Veteran testified that he was in good health and had no medical problems prior to that MVA.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.

a.  Astasia

The Veteran seeks service connection for a disability productive of astasia.

A review of the record shows that the Veteran had some vague complaints of dizziness/unsteady balance shortly after the 1997 MVA.  The Board observes that during a neuropsychiatric examination, the examiner questioned whether the complaints were based on actual dizziness or actual leg problems.  
In any event, pursuant to the Board's 2009 remand, an examiner had the opportunity to review the claims file and examine the Veteran.  During the examination, the Veteran was able to walk.  He did exhibit an abnormal gait however as noted in further detail below, the examiner determined that such was due to a nonservice-connected resection of a Schwannoma, as opposed to service or a service-connected disability.  Ultimately, the June 2011 VA examiner determined that there is no objective evidence of astasia as the result of the September 1997 MVA.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   In the absence of a current disability productive of astasia, the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not for application and service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Left Deltoid Muscle

As a result of the September 1997 MVA, the Veteran developed ecchymosis from, what is referred to by the June 2011 VA examiner, as blunt trauma to the left biceps/triceps groove.  In this appeal, the Veteran maintains that he has residuals of ecchymosis of the left shoulder that are related to his September 1997 MVA.

Significantly however, there is no current competent and credible evidence of any residuals of ecchymosis.  In this regard, after reviewing the claims file and examining the Veteran, the June 2011 VA examiner indicated that the Veteran's ecchymosis that developed as a result of the  September 1997 MVA had long resolved and determined that the Veteran does not currently have any residuals of ecchymosis of the left deltoid muscle.  In fact, during the June 2011 VA examination, the Veteran, himself, denied experiencing any pain or weakness in the left deltoid muscles, and he agreed that the ecchymosis had resolved while pointing to the specific area that had been affected.  
As indicated, service connection for left shoulder impingement syndrome is currently in effect.  The record does not contain any remaining left shoulder diagnoses that have not been considered.  Thus, in the absence of competent medical evidence showing that the Veteran currently has any residuals of ecchymosis of the left deltoid muscle that are related to service, the claim must be denied.

The Veteran is competent to report his pertinent symptoms, such as an unsteady gait, dizziness, and/or pain, however the nature and etiology of claimed disabilities is disability is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to identify, diagnose and/or determine the etiology of pertinent disabilities.  Moreover, the Veteran's lay opinions are less probative than the competent medical evidence of record.  Thus, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of diagnosis and etiology.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application and service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability productive of astasia is denied. 

Entitlement to service connection for residuals of ecchymosis of the left deltoid is denied. 

REMAND

A review of the record reflects that additional development is necessary prior to analyzing the service connection claims for a right shoulder disability, neurological impairment of the left upper extremity, and neurological impairment (radiculopathy) of the left lower extremity, as well as the TDIU claim.

In the 2009 remand, the Board requested that an examiner identify any disability of the right shoulder, in pertinent part, and determine its etiology.  The June 2011 VA examiner identified x-ray evidence of degenerative joint disease in the Veteran's right shoulder which he felt was not related to service, but rather to the normal aging process.  In arriving at such opinion, the VA examiner noted that the Veteran did not have a right shoulder disability at the time of the September 1997 MVA.  However, as noted in the prior remand, the Veteran was treated for right shoulder problems, in pertinent part, at a private emergency room following a June 1997 MVA, just three months prior to the September 1997 MVA.  June 1997 x-rays showed evidence of mild sclerosis in the right acromion, and a June 1997 private treatment note shows that the Veteran exhibited symptoms consistent with right shoulder cuff tendonitis.

In light of the right shoulder diagnoses that predate the September 1997 MVA, the Board finds that a supplemental medical opinion is necessary to clarify the etiology of the Veteran's current right shoulder disability.   

Further, as noted, the issue of entitlement to service connection for bilateral neuropathy in the upper extremities was remanded in 2009 to afford the Veteran a VA examination.  During the June 2011 VA examination, the Veteran was found to have bilateral ulnar neuropathy.  He is currently service-connected for right ulnar neuropathy.  See August 2011 rating decision.  

As to the diagnosis of left ulnar neuropathy, the June 2011 VA examiner indicated that the Veteran did not have a pre-existing neurological disorder at the time of the September MVA and determined that the left ulnar neuropathy is not objectively documented as being caused by the 1997 accident, but rather the result of the normal aging process.  

Nonetheless, the Board observes that service connection has been in effect since February 1979 for a ligamentous injury to the medial metacarpophalangeal (MCP) joint on the left, with loss of hand grip and atrophy.  A review of the Veteran's service treatment records show that in December 1967, he injured his left hand while playing football, and as a result sustained a tear of the ulnar collateral ligaments of the MCP.  He subsequently had surgery to repair the tear.

The Board notes that the Veteran's left hand/thumb disability is currently assigned a 20 percent rating under Diagnostic Code 5308, which contemplates muscle injuries to Muscle Group VIII.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus, to include extensors of the carpus, fingers, and thumb, and the supinator, and its functions include extension of the wrist, fingers, and thumb, and abduction of the thumb.  A slight injury to the non-dominant hand involving Muscle Group VIII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the non-dominant hand involving Muscle Group VIII is moderate, moderately severe, and severe, respectively.  Id.  

Given the recent evidence of left ulnar neuropathy, the Board finds that a supplemental medical opinion is necessary to determine if the left ulnar neuropathy is in any way related to the service-connected left hand disability.  

As to the service connection claim for neurological impairment (radiculopathy) of the left lower extremity, the Board finds that a supplemental medical opinion is also necessary.  As indicated, the case was previously remanded for a VA examiner to determine the etiology of any current radiculopathy in the left lower extremity.  In this regard, a June 2011 VA examiner determined that the Veteran's left lower radiculopathy was caused by the nonservice-connected Schwannoma resection and therefore cannot be proximately due to, or the result of, the service-connected degenerative disc disease of the lumbar spine.  Moreover, the examiner opined that the radiculopathy in the left lower extremity had not worsened the Veteran's lumbar spine conditions arising out of the September 1997 MVA.  However, the examiner did not discuss whether the Veteran's radiculopathy is aggravated by his service-connected back disability (characterized as thoracic and lumbar spine degenerative disc disease).  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Finally, as to the TDIU claim, the Board notes that a VA clinical psychologist who conducted the June 2011 psychiatric examination opined that the Veteran is not unemployable due to his mental disorder.   Additionally, according to the June 2011 VA "muscle" examination report, the examiner determined that sedentary occupations are not precluded by any of the Veteran's conditions, service-connected or otherwise, as long as he does not take codeine in combination with other medications.  Nonetheless, the Board notes that the outcome of the Veteran's claims being remanded for supplemental medical opinions could have an effect on the outcome of his TDIU claim.  Thus, on remand, if the examiner determines that any of the claimed disabilities are related to service or a service-connected disability, an additional TDIU opinion is necessary because all service-connected disabilities must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, refer the Veteran's claims file to the examiner who conducted both the neurologic and right shoulder examinations (or other suitable VA examiner if the identified examiner is unavailable) for supplemental medical opinions.  

After a complete review of the record, the examiner should respond to the following: 

a) clarify whether it is at least as likely as not that the Veteran had a disability of the right shoulder at the time of the September 1997 MVA? Reconcile the opinion with the June 1997 private treatment records.

b) If so, based on a review of the records, is it at least as likely as not that any identified preexisting disability underwent an increase in the underlying pathology as a result of the September 1997 MVA? 

c) If there was an increase after the September 1997 accident, is it at least as likely as not that any increase in right shoulder pathology was due to the natural progress of the disease OR was the increase due to aggravation of the preexisting disabilities by the September 1997 accident?  If applicable, a discussion of the significance of the pertinent findings prior to the September 1997 accident, and the relationship, if any, to any current disability would be helpful. 

d) If the Veteran did not have a preexisting right shoulder disability at the time of the September 1997 accident, is it at least as likely as not that any current right shoulder disability is related to the September 1997 accident? 

e) Provide an opinion as to whether it is at least as likely as not that the Veteran's left ulnar neuropathy was incurred in service.  Reconcile any opinion with all evidence of record to include December 1967 injury to the ulnar nerve and collateral ligament of the left thumb, and the April 1979 VA examination report.

f) Provide an opinion as to whether it is at least as likely as not that the Veteran's left ulnar neuropathy is proximately due to, or alternatively, aggravated by his service-connected ligamentous injury to the medial metacarpophalangeal joint on the left with loss of hand grip and atrophy, or any other service-connected disability.

g) Provide an opinion as to whether it is at least as likely as not that the Veteran has neurological impairment (radiculopathy) of the left lower extremity that is aggravated by his service-connected degenerative disc disease of the thoracic and lumbar spine.

h) If the examiner determines that any of the claimed disabilities being remanded are related to service or a service-connected disability, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All findings and conclusions should be accompanied by complete rationale. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

2.  Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


